          Case 1:18-cv-08321-JPO Document 22 Filed 12/19/18 Page 1 of 1



                          MORRISON-TENENBAUM PLLC, ATTORNEYS-AT-LAW M-T-LAW.COM
                             87 WALKER STREET 2ND FLOOR NEW YORK NY 10013
                                     PHONE 212.620.0938 FAX 646.998.1972




                                                                                  December 19, 2018
VIA ECF
The Honorable J. Paul Oetken
United States District Court, SDNY
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


               Re:     Marcelo Rivera Neri, et al v. Ariey Nussbaum, et al.
                       Case No. 18CV-08321 (JPO) Adjournment request on consent


Dear Judge Oetken:

        Our office is counsel to the defendants in the above referenced matter. We respectfully write to
request a 30-day adjournment of the Initial Case Conference scheduled for December 20, 2018 at 11:45
a.m. This request is made on consent with plaintiff’s counsel. This is the third request to adjourn.

      I apologize for the late notice but I must appear tomorrow at 11am in the related bankruptcy case
of AHDS bagel before the Honorable Nancy Hershey Lord.

       We thank Your Honor for considering the foregoing.


                                                                Respectfully Submitted,

                                                                /s/ Lawrence F. Morrison

                                                                Lawrence F. Morrison
                                                                lmorrison@m-t-law.com

CC:    Paul Hershan, Esq. (via ECF)
